Citation Nr: 0209226	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1994 to March 1995.

In a rating decision in October 1995, the RO in St. 
Petersburg, Florida, denied service connection for residuals 
of a left ankle strain, residuals of right ankle tendonitis, 
left shin splints, and an acquired psychiatric disability.  
The veteran was informed of this decision by letter and a 
copy of the rating decision in October 1995, but the veteran 
did not file a timely notice of disagreement.  

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a June 1997 rating decision by the RO in 
Chicago, Illinois, that denied the veteran's application to 
reopen his claims for left shin splints, right and left ankle 
disorders and for a psychiatric disability on the basis of 
new and material evidence.  The RO also denied service 
connection for bilateral pes planus and for a left knee 
disorder.  The veteran subsequently moved to Connecticut and 
his claims folder was thereafter transferred to the Hartford 
RO.  

In a decision dated in February 2001 the undersigned Board 
member denied the veteran's application to reopen his claims 
for left shin splints, an acquired psychiatric disorder, and 
for a right ankle disability.  Service connection for a left 
knee disorder and service connection for pes planus were also 
denied.  The veteran's application to reopen his claim for 
service connection for a left ankle strain based on new and 
material evidence was granted and the issue of service 
connection for a left ankle disorder was remanded to the RO 
for further development.  

Only the issue of entitlement to service connection for a 
left ankle disorder is now before the Board.  


FINDING OF FACT

There is no nexus between any current left ankle disability 
and a disease or injury in service.  


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Efforts to comply with the requirements of the VCAA have been 
frustrated by VA's inability to locate the veteran.  The 
Board's decision and remand, as well as the RO's decisions, 
have served as attempts to inform him of the evidence needed 
to substantiate his claim.  The Board's remand noted that VA 
would obtain any treatment records he reported.  Thus VA 
attempted to advise him that it was responsible for obtaining 
all records.  All previously reported records have been 
obtained.  

While the Board attempted to ensure that the veteran was 
afforded an examination in accordance with 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2002), the RO was unable to afford 
this examination due to its inability to locate him.  
Repeated attempts by VA and the veteran's representative to 
contact him have met with no success.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (strict adherence to the 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Because of the inability to locate the veteran, there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Therefore, further assistance 
under the VCAA is not required.  38 U.S.C.A. § 5103A(a)(2).


I.  Factual Background

On the veteran's May 1994 examination prior to service 
entrance, the veteran's lower extremities were evaluated as 
normal on clinical evaluation.  Review of the service medical 
records reveals that the veteran was seen in August 1994 with 
complaints of a sore and stiff ankle.  The veteran described 
his discomfort as a sharp and aching pain.  On physical 
evaluation no edema was noted, but it was reported that the 
veteran had exaggerated pain in the area of the lateral 
malleolus, medial malleolus, and gastrocnemius muscle.  Ankle 
strength was 5/5 and range of motion was full.  The 
impression was left ankle strain.  When the veteran was seen 
in October 1994 it was reported that the left ankle and foot 
were not obviously deformed and there was no edema, erythema, 
or ecchymosis.  Range of motion was full and muscle strength 
was 5/5.  The impression was boot stress, left foot.  On his 
February 1995 examination prior to separation from service, 
the veteran's lower extremities were evaluated as normal.  It 
was noted that the veteran complained of chronic knee and 
ankle pain.  

On VA medical examination in May 1995 the veteran complained 
of ankle pain.  Examination revealed no structural 
abnormalities and the ankles were normal in appearance.  
There was no swelling in the ankles and range of motion was 
normal in all planes.  The veteran was able to rise up on his 
tiptoes and support his weight with no display of distress.  
The diagnoses of the examination included history of 
bilateral ankle joint arthralgia.  

During private treatment in February 1998 the veteran 
complained of diffuse pain in the left ankle.  He gave a 
history of ankle problems in the past and said that he 
received a medical discharge from service because of 
"tendinitis" in the left ankle.  The veteran complained 
that he worked as a dishwasher all day and tended to be on 
his feet for most of the day.  This was said to aggravate his 
ankle problem.  The veteran was reported to have explained 
that he never saw a private physician for his ankle problems.  
On evaluation, the veteran reported diffuse tenderness over 
the medial and lateral aspects of the ankles.  There was no 
edema, erythema or warmth.  Inversion of the left ankle was 
reported to cause discomfort in talofibular area.  Range of 
motion in the ankle was full and the veteran's gait was 
normal.  The assessment was left ankle pain of uncertain 
etiology.  The examiner queried whether the veteran may not 
have a congenital abnormality that would predispose him to 
have recurrent ankle problems.  

In his substantive appeal (VA Form 1-9) received in July 
1998, the veteran requested a personal hearing at the RO 
before a member of the Board.  Beginning in July 1998, the RO 
attempted to contact the veteran by letter at his residential 
address of record inorder to schedule the veteran for his 
requested hearing or to otherwise clarify his request for a 
hearing.  All communications sent by the RO to the veteran in 
regard to this matter and other aspects of his appeal, were 
returned by the Postal Service as undeliverable, including 
letters from the RO to the veteran dated September 1998, and 
February 2001.  

In an April 1999 Statement of the Veteran's Accredited 
Representative in an Appealed Case (VA Form 646) the 
veteran's representative indicated that his service 
organization had no knowledge regarding the veteran's 
whereabouts and were not able to contact him.  

Pursuant to instructions contained in the Board's May 2001 
remand of the issue now in appellate status, the RO attempted 
to contact the veteran in order to assist him in the 
development of this claim.  Records in the file indicate 
that, in March 2002 the RO was unable to establish the 
veteran's whereabouts.  

In March 2002, the RO again asked the veteran's 
representative if it had any knowledge of the veteran's 
whereabouts.  The representative replied in the negative.

On the veteran's Certification of Appeal (VA Form 8) it was 
noted in June 2002 that the veteran's whereabouts were 
unknown.  It was noted that neither the veteran nor his 
representative had submitted evidence requested in the 
Board's May 2001 remand.  A June 2002 letter from the Board 
was sent to the veteran at his address of record and informed 
him that his case had been again docketed for appellate 
review.  This letter was returned by the Postal Service as 
undeliverable.  

II.  Legal Analysis.

In order to establish service connection for a disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(2001).  When a disease 
is first diagnosed after service, service connection may 
nonetheless be established by evidence demonstrating that the 
disease was in fact incurred during the veteran's service, or 
by evidence that a presumptive period applies.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d) (2001).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  See 
Watson v. Brown, 4 Vet. App. 309 (1993).  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purposes 
or for the purposes of determining continued entitlement is 
not furnished within one year of the date of the request, the 
claim shall be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provision of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  38 C.F.R. 
§ 3. 158(a) (2001).  See Link v, West,, 12 Vet. App. 39 
(1998).

Review of the evidence of record reveals that the veteran did 
sustain a left ankle sprain during service and was noted to 
occasionally complain of left ankle pain while he was on 
active duty.  However, the evidence indicates that this 
inservice left ankle injury was acute and transitory and 
resolved without residuals noted on examination prior to 
service discharge, or on a post service VA medical 
examination conducted in May 1995.  While private medical 
records reflect treatment in early 1998 for left ankle pain, 
no diagnosis of any pathology affecting the left ankle was 
reported on that occasion and there is no evidence indicating 
a relationship between the veteran's left ankle complaints 
noted during service and those for which he was treated in 
1998.  The Board therefore concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
Hickson v. West, 12 Vet. App. 247 (1999) (holding that to 
prevail on the merits, the evidence must show a nexus between 
the claimed disability and an inservice disease or injury).


ORDER

The veteran claim for service connection for a left ankle 
disability has been abandoned.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

